                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


GABRIEL CANTU, MEGAN RIVAS,                      §
                                                 §
                   Plaintiffs,                   §                 SA-18-CV-00665-XR
                                                 §
vs.                                              §
                                                 §
GT EXPEDITED INC., DAMIEN SOWA,                  §
                                                 §
                   Defendants.                   §



                                             ORDER

       Before the Court in the above-styled cause of action is Defendants’ Motion to Examine

Plaintiff Megan Rivas [#27]. Defendants ask the Court for an order requiring Plaintiff Megan

Rivas to submit to a medical examination by one of their retained experts, Adwale Adeniran,

M.D., on the basis that she has placed her medical condition in controversy by filing this

personal-injury action and seeking damages for future medical expenses. The motion was

referred to the undersigned on July 3, 2019 for disposition, and on this day the Court held a

hearing on the motion.

       In reviewing the docket in this case in preparation for the hearing, the Court identified

numerous issues with the parties’ filings (or lack thereof) and noncompliance with Court orders

and Local Rules.     First, the motion filed by Defendants does not contain a certificate of

conference, as required by Local Rule 7(i). Nor did Plaintiffs ever file a response to the motion

in accordance with the guidelines set forth in Local Rule 7(e). Additionally, the Court’s Order

setting the motion for a hearing explicitly directed the parties to confer on the motion and to file

a joint advisory on or before August 1, 2019 advising the Court of the issues remaining in



                                                 1
dispute. (Order [#32].) The parties failed to do so.        Finally, Defendants moved for their

requested relief under a Texas Rule of Civil Procedure, rather than the governing procedural

rule—Rule 35 of the Federal Rules of Rules of Civil Procedure. Despite all of these issues, the

Court will grant the motion but will also admonish the parties that any future failure to comply

with this Court’s Local Rules or orders of the Court could result in the imposition of sanctions.

        Rule 35 grants the Court authority to order any party whose mental or physical condition

is “in controversy” to submit to a physical or mental examination by a suitably licensed or

certified examiner. Fed. R. Civ. P 35(a)(1). The order must be made only on motion “for good

cause” and must specify “the time, place, manner, conditions, and scope of the examination, as

well as the persons who will perform it.” Id. at 35(a)(2). Accordingly, under Rule 35, three

requirements are necessary to enable a court to order a Rule 35 exam: (1) the party’s physical or

mental condition must be in controversy; (2) the expert must be either a physician or a

psychologist; and (3) good cause must be shown. Acosta v. Tenneco Oil Co., 913 F.2d 205, 208

(5th Cir. 1990).

       Although the parties failed to file the ordered advisory on the remaining issues in dispute,

the parties informed the Court at the hearing that Plaintiffs do not oppose the requested Rule 35

examination. And there is no reasonable basis for doing so. The Court finds that Plaintiff

Megan Rivas has placed her medical condition “in controversy” by alleging that she suffered

bodily injuries as a result of the motor-vehicle accident underlying this suit and pleading

damages in the form of past and future medical expenses. See Schlagenhauf v. Holder, 379 U.S.

104, 119 (1964) (“A plaintiff in a negligence action who asserts mental or physical injury . . .

places that mental or physical injury clearly in controversy and provides the defendant with good

cause for an examination to determine the existence and extent of such asserted injury.”).



                                                 2
       The Court also finds the requisite good cause for the requested examination. Courts have

found good cause for a Rule 35 examination where a plaintiff intends to prove her claim for

mental health damages through the testimony of her own expert witness. See Shadix-Marasco v.

Austin Reg’l Clinic P.A., No. A-09-CA-891 LY, 2011 WL 2011483, at *3 (W.D. Tex. May 20,

2011) (“When a claimant has retained her own experts and intends to prove her claim at trial

through their testimony, and when her mental injuries will be an important component of her

damages, good cause exists to permit defendant to select its own expert in that field to examine

her.”); see also McCormick v. Payne, No. 4:15-CV-809, 2016 WL 3124624, at *1–2 (E.D. Tex.

June 3, 2016); Diaz v. Con-Way Truckload, Inc., 279 F.R.D. 412, 423 (S.D. Tex. 2012)

(concluding same). Plaintiffs’ designation of Dr. Stephen E. Earle, M.D., as an expert to opine

on her medical condition and the injuries she suffered from the accident in question provides this

Court with good cause to order a Rule 35 examination by Defendants’ retained expert physician,

Dr. Adeniran.

        The only disputed issue is whether Dr. Adeniran may ask Rivas questions about her

medical history during the examination. Plaintiffs could not, however, direct the Court to any

authority for their position that a Rule 35 medical examination precludes the examining

physician from placing the patient’s medical history in context by asking questions to

supplement the available medical records. In light of Plaintiffs’ failure to respond to the motion

or to provide the Court with any basis for their objection to the requested examination, the Court

will grant Defendants’ motion and order the Rule 35 examination as requested.

       IT IS THEREFORE ORDERED Defendants’ Motion to Examine Plaintiff Megan

Rivas [#27] is GRANTED.




                                                3
       IT IS FURTHER ORDERED that Plaintiff Megan Rivas shall undergo a medical

examination by Dr. Adwale Adeniran, MD, orthopedic spine surgeon, to consist of a noninvasive

physical examination and neurological exam including: (1) range of motion tests on the neck,

back, hips, and shoulders with palpitation of muscles and tendons; (2) sitting straight leg raises;

(3) palpation of peripheral pulses for vascular examination; (4) motor testing; (5) sensory testing;

and (6) reflex testing. The examination shall take place at Dr. Adeniran’s office located at San

Antonio Orthopedic Group, not later than September 30, 2019.

       IT IS FURTHER ORDERED that Dr. Adeniran supplement his expert report within 14

days of the examination and that Plaintiffs’ experts may supplement their reports within 14

days of receiving any supplemental report from Defendants’ experts.

       IT IS FINALLY ORDERED that the parties are ordered to read this Court’s Local Civil

Rules (available at https://www.txwd.uscourts.gov/?s=COURT%20RULES) in full and are

hereby admonished that any future failure to comply with Federal Rules of Civil Procedure, the

Local Rules, or this Court’s orders may result in the imposition of sanctions.

       SIGNED this 2nd day of August, 2019.




                                              ELIZABETH S. ("BETSY") CHESTNEY
                                              UNITED STATES MAGISTRATE JUDGE




                                                 4
